        Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

DIANN L. MOODY,                              )
                                             )
                                             )
                     Plaintiff,              )
                                             )
              v.                             )   CIVIL ACTION NO. 5:20-cv-61 (MTT)
                                             )
SYNCHRONY BANK, et al.,                      )
                                             )
                                             )
                Defendants.                  )
 __________________                          )


                                         ORDER

       After an initial motion to dismiss and an amended complaint, Moody’s only

remaining claim is for alleged use of prerecorded voice calls in violation of the

Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227. Docs. 11; 12.

Defendant Synchrony Bank moves to dismiss Plaintiff Diann L. Moody’s amended

complaint. Doc. 14. Synchrony argues only that “the Supreme Court has ruled that the

TCPA was unconstitutional from November 2015 through June 2020.” Doc. 14-1 at 5.

But the Supreme Court has not ruled that. Rather, the Supreme Court ruled that an

exception to the TCPA for government debt collectors was unconstitutional. Barr v. Am.

Ass’n of Pol. Consultants, Inc., 140 S. Ct. 2335, 2343 (2020) (“AAPC”). Moody’s

allegations do not involve the collection of government debt. Instead, Synchrony argues

that even though AAPC held that the government-debt exception was severable from

the rest of the TCPA, the AAPC decision still rendered the entirety of the TCPA invalid

from 2015 to 2020.
        Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 2 of 13




       To be clear, a three-Justice plurality of the Court in AAPC already rejected that

interpretation of the Court’s order, concluding that “our decision today does not negate

the liability of parties [such as Synchrony] who made robocalls covered by the robocall

restriction.” Id. at 2355 n.12 (plurality opinion). Nor did a concurrence or dissent in

AAPC embrace Synchrony’s argument. As discussed below, it is a long chain of

reasoning that leads from the AAPC decision to Synchrony’s argument that the TCPA

was invalid from 2015 to 2020.

       That is why Synchrony’s statement that “the Supreme Court has ruled that the

TCPA was unconstitutional from November 2015 through June 2020” is misleading.

Still, the Court attempts to follow Synchrony’s long chain of reasoning, then explain why

it is mistaken, below.

                                       I.   STANDARD

       The Federal Rules of Civil Procedure require that a pleading contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). To avoid dismissal pursuant to Rule12(b)(6), a complaint must contain

sufficient factual matter to “‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). A claim is facially plausible when “the court [can] draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “Factual

allegations that are merely consistent with a defendant’s liability fall short of being

facially plausible.” Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012)

(internal quotation marks and citations omitted).




                                               -2-
        Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 3 of 13




       At the motion to dismiss stage, “all well-pleaded facts are accepted as true, and

the reasonable inferences therefrom are construed in the light most favorable to the

plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com., 658 F.3d 1282, 1296 (11th Cir. 2011)

(internal quotation marks and citations omitted). But “conclusory allegations,

unwarranted deductions of facts or legal conclusions masquerading as facts will not

prevent dismissal.” Wiersum v. U.S. Bank, N.A., 785 F.3d 483, 485 (11th Cir. 2015)

(internal quotation marks and citation omitted). The complaint must “give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.” Twombly, 550

U.S. at 555 (internal quotation marks and citation omitted). Where there are dispositive

issues of law, a court may dismiss a claim regardless of the alleged facts. Patel v.

Specialized Loan Servicing, LLC, 904 F.3d 1314, 1321 (11th Cir. 2018) (citations

omitted).

                                   II.   DISCUSSION

       The TCPA prohibits telephone calls made using an automatic telephone dialing

system or a prerecorded voice. 47 U.S.C. § 227(b)(1)(A)(iii). In 2015, Congress

amended that restriction to exempt calls “‘made solely to collect a debt owed to or

guaranteed by the United States.’” AAPC, 140 S. Ct. at 2344-45 (plurality opinion)

(quoting 129 Stat. 588). Four political organizations that wished to make robocalls to

cell phones sued, arguing the government-debt exception rendered the prohibition a

content-based restriction on speech, in violation of the First Amendment. Id. at 2345.

In a fractured decision, the Supreme Court held (1) that the government-debt exception

violated the First Amendment, but (2) the exception was severable from the remainder

of the statute.




                                           -3-
          Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 4 of 13




        As noted, Synchrony argues that decision rendered the statute retroactively

unconstitutional, as a whole, for the years between 2015 (when the statute was

amended) and 2020 (when the Court decided AAPC). See Doc. 14-1 at 5-6.

Synchrony gets there by proposing a novel theory of severability. According to

Synchrony, when a court finds that a statutory scheme contains an invalid provision, but

that provision is severable, two things happen. First, the statutory scheme is

retroactively invalidated in its entirety. Second, the remaining, constitutional provisions

become valid, but only prospectively. Doc. 14-1 at 14-15. The result is that the entire

statute was a nullity before the court found it was severable, and the constitutionally

valid provisions are valid only after the court decision. 1 Synchrony cites two district

court orders that have reached the same conclusion. Creasy v. Charter Commc’ns,

Inc., 2020 WL 5761117 (E.D. La. Sept. 28, 2020); Lindenbaum v. Realgy, 2020 WL

6361915 (N.D. Ohio Oct. 29, 2020); but see Abramson v. Fed. Ins. Co., 2020 WL

7318953, at *2 (M.D. Fla. Dec. 11, 2020) (noting that “the vast majority of cases this

Court has reviewed conclude that parties may continue to bring claims under the

portions of § 227(b) unaltered by AAPC” and listing cases).




1 Which court, and which decision? It is unclear. If, under Synchrony’s argument, appellate courts can
“save” a statute and render it valid, strange disparities would result. For example, imagine if the Fourth
Circuit holds in 2019 that a provision of a statute is unconstitutional but severable, and the Fifth Circuit in
2019 holds the same provision is valid. In 2021, the Supreme Court holds it is unconstitutional but
severable. Under Synchrony’s theory, the constitutionally valid provisions would be effective beginning in
2019 in the Fourth Circuit, but beginning in 2021 in the Fifth Circuit.
     Or perhaps Synchrony would argue that Supreme Court decisions alone can end the period when the
entirety of the statute is invalid. If so, is the relevant date the day when the decision issues, or when final
judgment is entered? And what happens, in the example above, if the Court denies certiorari? Those
hypothetical examples illustrate some of the problems with Synchrony’s novel theory.



                                                     -4-
          Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 5 of 13




          The Eleventh Circuit has not ruled on this issue, nor, apparently, has any other

Circuit. 2 The first of the district court orders Synchrony cites, Creasy, recognized that its

application of the severability doctrine was a novel one. Creasy, 2020 WL 5761117, at

*5. Creasy applied what might be called a doctrine of “limited severability” 3: the idea

that one unconstitutional provision renders the whole statute invalid, that severance

saves the constitutional provisions going forward, but severance does not save the

statute retroactively (meaning, before the court’s decision). Again, the Creasy court

acknowledged this is not how severability usually works. 4

        Synchrony does not recognize that. Instead, Synchrony presumes that, as a

general matter, “the cure of severance does not apply retroactively.” Doc. 14-1 at 14.

Synchrony cites and discusses at length another Supreme Court case, Seila Law, that

addressed severability in the context of an unconstitutional provision of the Dodd-Frank



2 The Sixth Circuit, where the plaintiff’s appeal of Lindenbaum is pending, may be the first. The novelty of
the decision has apparently provoked interest: thirty-four states and the District of Columbia have filed
amicus briefs for the appellants, and the United States has intervened on behalf of the appellants.
3Although the court in Creasy did not give its severability doctrine a label, the Court believes a label is
helpful, and that one seems as good as any.

4 “The interpretive character of severability holdings . . . means that they cannot be understood as if they
changed the law in the manner of a legislative amendment. . . . [a severability decision] is an authoritative
statement of what the statute meant before as well as after the decision of the case giving rise to that
construction. Were it otherwise . . . severability decisions would entail quintessentially legislative work.
which is exactly what the Supreme Court has said they do not entail.” Lester v. United States, 921 F.3d
1306, 1315 (11th Cir. 2019) (quotation marks and citations omitted) (statement of Pryor, J., respecting the
denial of rehearing en banc); see also Rivers v. Roadway Exp., Inc., 511 U.S. 298, 313 (1994) (“[W]hen
this Court construes a statute, it is explaining its understanding of what the statute has meant
continuously since the date when it became law. In statutory cases the Court has no authority to depart
from the congressional command setting the effective date of a law that it has enacted.”); John Harrison,
Severability, Remedies, and Constitutional Adjudication, 83 Geo. Wash. L. Rev. 56, 87 (2014)
(“Constitutional invalidity of federal statutes thus is produced by the Constitution itself, not by the order of
a court”).
     Unlike in Creasy, the court in Lindenbaum assumed severance does not apply retroactively. And in
contrast to the view of severability as a question of statutory interpretation, noted above, the Lindenbaum
court concluded that judicial “[s]everance of the government-debt exception restored the statute to its pre-
amendment constitutional standing.” Lindenbaum v. Realgy, LLC, 2020 WL 6361915, at *4 (N.D. Ohio
Oct. 29, 2020). Thus Lindenbaum treated severance as a judicial act that changes the law.


                                                      -5-
        Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 6 of 13




Act. But Seila Law actually refutes Synchrony’s argument. Seila Law clearly applied

the usual rule: that when a court finds an unconstitutional provision is severable, the

remaining, constitutional provisions are valid, both prospectively and retroactively.

       The court in Creasy agreed that that is the general rule. However, it argued that

an exception applies when the constitutional defect is content-based discrimination in

violation of the First Amendment. The court in Creasy interpreted Seila Law the same

way the Court does—as applying severance both prospectively and retroactively.

However, the Creasy court distinguished Seila Law, finding that “[p]recisely the opposite

is the case [for the TCPA].” Creasy, 2020 WL 5761117, at *5. Synchrony cites Creasy

because it reached the same result—that is, comprehensive invalidation of the TCPA’s

robocall restriction from 2015 to 2020—but the court’s reasoning was different.

Synchrony argues that comprehensive invalidation is simply how severance works;

Creasy acknowledges that is not how it usually works, but argues that the TCPA

presents a special case.

       The Court need only address Synchrony’s argument, which, again, is clearly

refuted by Seila Law. However, because Synchrony cites Creasy and one other district

case that relies on Creasy, the Court also addresses the reasoning of those cases.

A.    Synchrony provides no support for limited severability

       Synchrony extensively discusses a Supreme Court case—Seila Law, LLC v.

CFPB, 140 S. Ct. 2183, 2208-09 (2020)—as a “particularly instructive” illustration of its

argument. Doc. 14-1 at 12. But Seila Law refutes Synchrony’s argument. To see why,

some detail is necessary.




                                            -6-
        Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 7 of 13




       Seila Law, LLC, was “a California-based law firm that provide[d] debt-related

legal services to clients.” Seila Law, 140 S. Ct. at 2194. In 2017, the Consumer

Financial Protection Bureau (CFPB) issued a civil investigative demand (CID) to Seila.

Seila refused to comply, and the CFPB sued in federal court to enforce the CID. As a

defense, Seila claimed that the CFPB’s structure—specifically, its being headed by a

single Director, with broad powers, who was removable only for cause—violated the

Constitution. Id. at 2194-95. The district court and court of appeals rejected Seila’s

argument, but the Supreme Court reversed, finding the CFPB Director’s removal

protections were unconstitutional.

       The Government argued that the CID was nonetheless enforceable because,

although it was issued by a Director with removal protections, it had later been ratified

by an Acting Director, who did not have the same removal protections. Id. at 2208.

That raised a factual issue to be resolved on remand. Id. Seila further argued,

however, that remand would be futile because the removal protections were not

severable from the rest of the provisions of the Dodd-Frank Act creating the CFPB. As

such, Seila argued, the CFPB as a whole was unconstitutional, so it did not matter

whether an Acting Director had ratified the CID or not—it was unenforceable either way.

       The Court rejected that argument, finding the removal protections were

severable, so there was no need to strike down the whole CFPB. Accordingly, the

Court remanded to address the Government’s argument that the CID, “though initially

issued by a Director unconstitutionally insulated from removal, can still be enforced on

remand because it has since been ratified by an Acting Director accountable to the

President.” Id. (emphasis added).




                                            -7-
         Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 8 of 13




        Synchrony claims that the decision in Seila Law invalidated the entirety of the

CFPB, retroactively, for several years. It argues the “ratification” the Court referred to

was some future act that the “post-severance” 5 (meaning post-Seila Law) CFPB might

take to fix the actions of the ‘pre-severance’ CFPB, which was wholly unconstitutional.

Doc. 14-1 at 13.

        That misses two critical points. First, the remand was to determine whether the

CID “has since been ratified.” That language referred to a specific alleged action of a

past Acting Director, not to the potential action of some future, “post-severance” CFPB.

Thus, the Court held the Acting Director’s prior action, if it actually occurred, was valid.

That is flatly inconsistent with Synchrony’s argument that the ‘pre-severance’ CFPB was

wholly unconstitutional.

        Second, the Court in Seila Law explicitly made that point. Seila argued remand

would be futile because all past actions of the CFPB were necessarily unconstitutional.

But the Court rejected that argument. Seila Law, 140 S. Ct. at 2208. The reason is that

the test for validity of the CID was not, as Synchrony contends, whether it was ratified

after the Court’s decision. The test of validity was whether the CID was authorized by a

director removable at will.

        For those reasons, Seila Law clearly employed the severability doctrine in the

traditional way: finding that the unconstitutional provisions of a law are (and were)

invalid, and the constitutional provisions, if severable, are (and were) valid. Under that

approach, of course, Moody’s TCPA claims remain cognizable because they are based



5 The Court retains this in quotes because the term is Synchrony’s. ‘Pre-severance’ is not a term
Synchrony uses, but the Court finds the term is helpful only for the sake of exploring Synchrony’s line of
reasoning. Thus it is in single quotes.


                                                    -8-
         Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 9 of 13




on a valid provision of the TCPA that the Court explicitly held was severable from the

provision found invalid in AAPC. Seila Law, far from supporting Synchrony’s argument,

confirms that its motion should be denied. 6

B.      First Amendment concerns provide no reason to apply limited severability
        in this case

        Even if Synchrony is wrong about how severability usually works, perhaps AAPC

was an exception. That appears to have been the court’s position in Creasy v. Charter

Communications, Inc., 2020 WL 5761117 (E.D. La. Sept. 28, 2020), when it granted in

part and denied in part a motion to dismiss arguing that AAPC invalidated the TCPA.

        Creasy’s exception was based on First Amendment concerns expressed by

Justice Gorsuch in his partial dissent. He disagreed with the plaintiffs over the

appropriate remedy. The plaintiffs in AAPC were political organizations that sought a

declaratory judgment invalidating the TCPA’s restrictions on robocalls as violative of the

First Amendment. AAPC, 140 S. Ct. at 2345. The plaintiffs argued that the TCPA’s

exception for government-debt collectors was a content-based restriction on speech.

        The Court agreed, but rather than “leveling the plaintiff ‘up’ to the status others

enjoy”—that is, allowing the plaintiffs to make robocalls, too; the Court ‘leveled down’

government-debt collectors so that they, too, were prohibited from making robocalls. Id.

at 2365 (Gorsuch, J., concurring in part and dissenting in part). “Applying traditional


6 To take one more example, in Marbury v. Madison, 5 U.S. 137 (1803), the Supreme Court held that part
of the Judiciary Act of 1789 was unconstitutional. The Court severed the unconstitutional provision; if it
had not severed it, “the entire Judiciary Act of 1789 would be invalid as a consequence of Marbury v.
Madison.” AAPC, 130 S.Ct. 2351. But according to Synchrony’s argument here, Marbury retroactively
invalidated the Judiciary Act, which, among other provisions, set the number of Justices and gave the
Supreme Court original jurisdiction over actions between states. Followed to its logical conclusion,
therefore, Synchrony’s argument may well invalidate all Supreme Court decisions (or perhaps all federal
courts’ decisions) from 1789 to 1803. But the Court did not seem to believe it was doing that in Marbury,
and decisions from that period are regularly cited as precedent. See, e.g., Carmell v. Texas, 529 U.S.
513, 521 (2000) (discussing Calder v. Bull, 1 L.Ed. 648 (1798)).


                                                   -9-
       Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 10 of 13




severability principles, seven Members of the Court conclude[d] that the entire 1991

robocall restriction should not be invalidated, but rather that the 2015 government-debt

exception must be invalidated and severed from the remainder of the statute.” Id. at

2343 (plurality opinion).

       Justice Gorsuch, joined by Justice Thomas, dissented, arguing the appropriate

remedy was ‘levelling up’ and enjoining the enforcement of the TCPA against the

plaintiffs. Justice Gorsuch observed that the Court’s invalidation of the government-

debt exception failed to protect the plaintiffs’ First Amendment rights, but instead simply

restricted the speech of government-debt collectors, too. Id. at 2366 (Gorsuch, J.,

concurring in part and dissenting in part) (“somehow, in the name of vindicating the First

Amendment, our remedial course today leads to the unlikely result that . . . more speech

will be banned.”). To address that concern, Justice Kavanaugh suggested that

government-debt collectors who had violated the TCPA’s robocall prohibition might not

be punished for that speech. Id. at 2355 n.12 (plurality opinion). In response, Justice

Gorsuch argued that shielding “only government-debt collection callers from past liability

under an admittedly unconstitutional law would wind up endorsing the very same kind of

content discrimination we say we are seeking to eliminate.” Id. at 2366 (Gorsuch, J.,

concurring in part and dissenting in part).

       The court in Creasy concluded that the risk of content discrimination identified by

Justice Gorsuch rendered the law invalid at the time the government-debt exception

was in place. Creasy, 2020 WL 5761117, at *2. The court concluded that

       Congress's 2015 enactment of the government-debt exception rendered §
       227(b)(1)(A)(iii) an unconstitutional content-based restriction on speech. In
       the years preceding Congress's addition of the exception, § 227(b)(1)(A)(iii)
       did not discriminate on the content of robocalls, and was, as the Supreme



                                              -10-
         Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 11 of 13




        Court has observed, a constitutional time-place-manner restriction on
        speech. Likewise, now that AAPC has done away with the offending
        exception, § 227(b)(1)(A)(iii) figures to remain good law in the years to
        come. However, in the years in which § 227(b)(1)(A)(iii) permitted robocalls
        of one category of content (government-debt collection) while prohibiting
        robocalls of all other categories of content, the entirety of the provision was,
        indeed, unconstitutional.

Id. The Court finds that conclusion unpersuasive, for four reasons.

        First, the 2015 amendment did not render the entire robocall provision

unconstitutional. Rather, the government-debt exception was void. “[A] unconstitutional

statutory amendment ‘is a nullity’ and ‘void’ when enacted, and for that reason has no

effect on the original statute.” AAPC, 140 S. Ct. at 2353 (plurality opinion) (quoting

Frost v. Corporation Comm'n of Okla., 278 U.S. 515, 526-527 (1929)). The Court’s

decision found the amendment was invalid when enacted, such that both government-

debt collectors and other robocallers were subject to the TCPA. As a technical matter,

therefore, the robocall restriction reached both government-debt collectors and other

parties, like Synchrony.

        Second, Justice Kavanaugh’s “suggest[ion] that the ban on government-debt

collection calls announced today might be applied only prospectively” does not change

that. Id. at 2366 (Gorsuch, J., dissenting in part). First, that “suggestion” was only

that—a suggestion—and did not, by itself, create the differential treatment that the

Creasy decision sought to remedy. 7 Second, to the extent Justice Kavanaugh proposed

that government-debt collectors should not be retroactively liable, that principle would

presumably be founded on concerns about fair notice and good-faith reliance on the


7 Neither Synchrony nor the defendants in Creasy were government debt collectors. Moreover, the Court
is not aware of any precedent deciding that issue, nor any district court resolving that issue. Accordingly,
any preferential treatment for government debt collectors between 2015 and 2020 created by the AAPC
decision is, for now at least, hypothetical.


                                                   -11-
         Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 12 of 13




TCPA’s exception. It does not amount to a holding that their conduct was actually

lawful during that time. Thus there is no need to invalidate the whole statute to remedy

a perceived disparity between government collectors and other robocallers, nor has the

Court seen any cases applying such a drastic remedy in other contexts. 8

        Third, none of the opinions in AAPC even hinted that the TCPA’s robocall

restriction should be wholly invalid between 2015 and 2020, but valid in part after the

Court’s decision. Again, the Court ‘levelled down’, and Justice Gorsuch advocated

‘levelling up’, but only Creasy advocated levelling up for 2015 to 2020, but levelling

down thereafter.

        Fourth, Creasy’s holding requires a novel severability doctrine. As noted, Creasy

found that traditional severability did not apply:

        This is not a situation where “one section of a [provision]” being “repugnant
        to the Constitution” does not “render[ ] the whole [provision] void.” See Seila
        Law LLC v. CFPB, ––– U.S. ––––, 140 S. Ct. 2183, 2208, 207 L.Ed.2d 494
        (2020) (plurality opinion). Precisely the opposite is the case here: the
        entirety of the pre-severance version of § 227(b)(1)(A)(iii) is void because it
        itself was repugnant to the Constitution before the Supreme Court restored
        it to constitutional health in AAPC.

Creasy, 2020 WL 5761117, at *5 (emphasis added) (citation omitted). Nonetheless, a

seven-Justice majority of the Court clearly held in AAPC that the government-debt



8 To the contrary, at least one court rejected that approach in the analogous context of Equal Protection.

In Sessions v. Morales-Santana, 137 S. Ct. 1678, 1688 (2017), Morales-Santana faced removal
proceedings. He argued he derived citizenship from his father, Morales. Because his father had not
been physically present in the United States for five years, an immigration judge ruled, he could not pass
on citizenship to Morales-Santana. Sessions v. Morales-Santana, 137 S. Ct. 1678, 1688 (2017). At the
time, 8 U.S.C. § 1401 contained an exception to the five-year physical-presence requirement for unwed
mothers, who only had to be physically present in the United States for one year to pass their citizenship
on to children born abroad. Id. at 1687. On appeal, Morales-Santana argued that that gender-based
classification violated his Equal Protection rights. The Supreme Court agreed and concluded the proper
remedy was to eliminate the exception and extend the five-year requirement to unwed mothers, too. Id.
at 1701. The Court ruled that requirement would only apply to unwed mothers prospectively. Id. On
remand, the Second Circuit affirmed the immigration judge, holding the five-year requirement still applied,
retroactively, to Morales-Santana. Morales-Santana v. Sessions, 706 F. App'x 40, 41 (2d Cir. 2017).


                                                   -12-
       Case 5:20-cv-00061-MTT Document 18 Filed 03/26/21 Page 13 of 13




exception was severable. Caught between its extension of Justice Gorsuch’s dissent

(which rejected a severance remedy) and the Court’s holding that the statute was

severable, the Creasy court landed on the fence and created limited severability. But

that approach was unaccompanied by citations to any other examples, in First

Amendment or other cases, applying severance that way.

      In sum, AAPC does not support Synchrony’s position that severance is generally

non-retroactive; Seila Law refutes that position; and the Court finds unpersuasive the

Creasy order’s conclusion that the TCPA warrants a departure from traditional

severability doctrine. Rather, this is an unexceptional case where the usual rules

apply—or, at least, Synchrony’s brief and supporting authorities have not convinced the

Court otherwise.

                                  III.   CONCLUSION

      For those reasons, Synchrony’s motion to dismiss (Doc. 14) is DENIED.

      SO ORDERED, this 26th day of March, 2021.

                                                 S/ Marc T. Treadwell
                                                 MARC T. TREADWELL, CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                          -13-
